The following order has been entered on the motion filed on the 26th of August 2016 by Petitioner (Donald Bagwell) for Writ of Prohibition and/or Temporary Restraining Order:
"Motion Dismissed by order of the Court in conference, this the 30th of August 2016."
Upon consideration of the petition filed by Petitioner (Donald Bagwell) on the 26th of August 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Orange County:
"Dismissed by order of the Court in conference, this the 30th of August 2016."